Title: To George Washington from Robert Morris, 2 October 1783
From: Morris, Robert
To: Washington, George


                        
                            Dr Sir
                            Philadelphia 2 octr 1783
                        
                        I beg Leave to enclose you a Letter just now received from the Viscount De Noailles—I learn from my Steward
                            that there are some Boxes of Claret in my Cellar belonging to you—These were (as I thought) long since sent forward as I
                            had spoken to the Qr Master Genl on the Subject. At present they shall if you please be sent to Princeton or they shall
                            wait your order here. I am my dear Sir with real Esteem your most obedt & humble Servant
                        
                            Robt Morris
                        
                    